DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 appears to be missing a period at its conclusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-12, 14, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allmaras et al. (US Patent Application Publication No. 2015/0330172).
In reference to claim 1, Allmaras discloses a method of automating perforation gun deployment (par. 0002) to a downhole location in a well at an oilfield (see Fig. 5), the method comprising:
deploying at least one perforation gun (par. 0002) into the well 502 with a conveyance line 510 coupled to a head of a downhole tool string 504 comprising the at least one perforation gun (see Fig. 5);

monitoring, using at least one pump rate sensor, a pump rate of the at least one pump unit (par. 0020, “rate of the pump”);
monitoring, using at least one tension sensor, a tension at the head of the downhole tool string (par. 0019, “downhole cable tension measured at the logging head” or par. 0020, “uphole cable tension measured at the winch”); and
adjusting, using a coordinated controller 120, deployment of the at least one perforation gun in an automated manner based at least in part on the monitoring of the pump rate and the tension (Fig. 1, pars. 0019-0023, 0027 and 0028).
In reference to claim 2, Allmaras discloses monitoring, using at least one downhole pressure sensor 110 of the downhole tool string 504, a downhole pressure of a fluid surrounding the downhole tool string 504 in the well 502 (par. 0025, “downhole parameters can be acceleration of the toolstring, wellbore pressure, wellbore temperature, or the like”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the downhole pressure (Fig. 1, pars. 0027 and 0028).
In reference to claim 4, Allmaras discloses monitoring, using at least one surface pressure sensor, a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the surface pressure (pars. 0020, 0027 and 0028).


In reference to claim 9, Allmaras discloses a method of automating perforation gun deployment (par. 0002) to a downhole location (see Fig. 5) in a well 502 at an oilfield, the method comprising:
deploying at least one perforation gun into the well with a conveyance line 510 coupled to a head of a downhole tool string 504 comprising the at least one perforation gun (see Fig. 5, par. 0002);
advancing the at least one perforation gun in the well with pump assistance from at least one pump unit 520 at the oilfield (par. 0044);
monitoring, using a surface sensor, a surface operational parameter of the at least one pump unit 520 (par. 0020, “rate of the pump” or “pressure at the pump”);
monitoring, using a downhole sensor of the downhole tool string, a downhole operational parameter of the downhole tool string 504 (par. 0019, “downhole cable tension measured at the logging head” or “downhole data can include wellbore pressure”); and
adjusting, using a coordinated controller 120, deployment of the at least one perforation gun in an automated manner based at least in part on the monitoring of the surface operational parameter and the downhole operational parameter (Fig. 1, pars. 0019-0023, 0027 and 0028).
In reference to claim 10, Allmaras discloses that the surface operational parameter comprises a pump rate of the at least one pump unit 520 (par. 0020, “rate of the pump”).
In reference to claim 11, Allmaras discloses that the surface operational parameter comprises a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”).
In reference to claim 12, Allmaras discloses that the downhole operational parameter comprises a tension at the head of the downhole tool string 504 (par. 0019, “cable tension measured at the logging head”).



In reference to claim 19, Allmaras discloses a coordinated controller 120 for automating perforation gun deployment (par. 0002) to a downhole location in a well 502 at an oilfield (see Fig. 5), the coordinated controller 120 comprising a processor and a memory storing computer program code 122 (par. 0027, a “processor” is never explicitly disclosed, but for the control 120 to perform the disclosed steps, some kind of “processor” would inherently have to be present) that, when executed by the processor, performs operations comprising:
monitoring, using at least one pump rate sensor, a pump rate of at least one pump unit 520 at the oilfield (par. 0020);
monitoring, using at least one tension sensor, a tension at a head of a downhole tool string 504 comprising at least one perforation gun (par. 0019, “downhole cable tension measured at the logging head”); and
adjusting deployment of the at least one perforation gun in an automated manner based at least in part on the monitoring of the pump rate and the tension (Fig. 1, pars. 0019-0023, 0027 and 0028).
In reference to claim 20, Allmaras discloses monitoring, using at least one downhole pressure sensor of the downhole tool string 504, a downhole pressure of a fluid surrounding the downhole tool string 504 in the well (par. 0019, “downhole data can include wellbore pressure”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the downhole pressure (pars. 0019, 0021-0023, 0027 and 0028).

adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the surface pressure (pars. 0020-0023, 0027 and 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Coles et al. (US Patent Application Publication No. 2015/0167414).
In reference to claims 3, 15 and 21, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose a downhole speed sensor of the downhole tool.
Coles discloses monitoring, using at least one downhole speed sensor 215 of the downhole tool string 200, a downhole speed of the downhole tool string 200 through the well (par. 0034, “downhole speed sensing device”).
.

Claims 5, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Jeffryes (US Patent Application Publication No. 2008/0231467).
In reference to claims 5, 13 and 23, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose determining a rate of change of the tension at the head of the downhole tool string.
Jeffryes discloses monitoring a rate of change of tension of a tool string (par. 0019, “measures the rate of change of force (e.g., pressure or tension)”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine the rate of change of tension in the tool string to ensure that the tension does not rapidly change to a breaking point.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Kragas et al. (US Patent Application Publication No. 2009/0276156).
In reference to claims 6 and 16, Allmaras fails to disclose sending a text message upon completion of the perforation job.  
.

Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Viassolo et al. (US Patent Application Publication No. 2017/0314353) discloses a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/24/21